Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mathew E. Corr on 06/03/2021.

The application has been amended as follows: 
In reference to Claim 6, please amend as follows: 
	In line 9
	--configuration.--
	Is changed to
	--configuration; and d) a locking/support panel attached to the lid and releasably engageable with the body, wherein the locking/support panel supports the lid in a horizontal position when the humidor is in an open configuration.--


	In reference to Claim 11, please rejoin and amend as follows:
	In line 5
	--engageable with the body;--
	Is changed to
	--engageable with the body; a locking/support panel attached to the lid and releasably engageable with the body;--

	In line 9
	--opposite the body.--
	Is changed to
	--opposite the body; and wherein the locking/support panel supports the lid in a horizontal position when the humidor is in an open configuration.--

	Please cancel Claims 2 and 3.

Allowable Subject Matter
Claims 6-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims to overcome the available prior art, wherein the locking/support device along with the locking/support panel supporting the lid in a horizontal position when the lid when the humidor is in an open configuration appear to overcome the available prior art. Furthermore, none of the references, either alone or in proper combination, discloses or teaches the claimed invention in combination with the other limitations of the independent claim(s). .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/King M Chu/Primary Examiner, Art Unit 3735